PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/792,120
Filing Date: 24 Oct 2017
Appellant(s): Dull, Gary, M.



__________________
Jessica L. Gorczynski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8, 9, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazani (US 2019/0046436).
Regarding claims 1, 4, 5, 8, and 9, Hazani teaches a method for preparing an aerosol precursor composition, comprising: preparing a nicotine formulation (aqueous solution) comprising one or more organic acids and nicotine in water [0224]. Hazani teaches including the nicotine formulation within a pharmaceutical composition [0211], which further comprises a carrier [0213]. Hazani thereby teaches combining a carrier with the nicotine formulation (comprising an organic acid and nicotine) to form a pharmaceutical composition. As the composition is intended to be vaporized [0163], the carrier is interpreted as a “vapor former”. 
As the specific method steps required by claim 1 are taught by Hazani, the method is interpreted to necessarily result in the claimed ratio of final acid amount to initial acid amount. There is no disclosure of added heat being used in the preparing or combining steps. The preparing and combining steps in Hazani are thereby interpreted as being conducted in the absence of added heat.
Regarding claims 14 and 15
Regarding claim 16, Hazani teaches incorporating the aerosol precursor composition within an aerosol delivery device [0027]. 
Regarding claim 17, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Hazani is thereby interpreted to read on the present limitations. 
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hazani as applied to claim 1 above, and further in view of Williams (US 2017/0333415).
Hazani teaches a citric acid buffer [0134, 0224] but does not disclose the claimed acids. Williams teaches an e-cigarette wherein a citric acid or succinic acid buffer is used [0059]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use succinic acid as the buffer of Hazani to achieve predictable results. See MPEP 2144.06. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hazani as applied to claim 1 above, and further in view of Pipkin (US 2007/0020298).
Hazani does not specify that the carrier or vapor former is a polyol. Pipkin teaches a nebulizer formulation wherein a carrier is propylene glycol [0190], a polyol. As this is a conventional carrier known in the art, it would have been obvious to use as the carrier of Hazani to achieve predictable results. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hazani as applied to claim 1 above, and further in view of Schaller (US 2018/0153208).
Hazani does not specifically teach the preparing step comprises stirring. Schaller teaches producing an aerosol-forming composition comprises stirring to ensure that the components are . 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani.
As an alternative to the rejection of claims 14 and 15 above, if it is interpreted that the flavorant of Hazani is not specifically taught to be added before or after the combining step, the selection of any order of mixing ingredients is prima facie obvious, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 

Claims 1, 4, 5, 8, 9, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani in view of Pipkin. 
Regarding claims 1, 4, 5, 8, 9, and 11, Hazani teaches a method for preparing an aerosol precursor composition, comprising: preparing an aqueous solution comprising one or more organic acids and nicotine in water [0224]. Hazani does not teach combining the aqueous solution with a vapor former. Hazani teaches a method for preparing an aerosol precursor composition, comprising: preparing a nicotine formulation (aqueous solution) comprising one or more organic acids and nicotine in water [0224]. Hazani teaches including the nicotine formulation within a pharmaceutical composition [0211], which further comprises a carrier [0213]. Hazani thereby teaches combining a carrier with the nicotine formulation (comprising an organic acid and nicotine) to form a pharmaceutical composition. 
As an alternative to the rejection of claim 1 above over Hazani alone, if it is interpreted that the carrier of Hazani does not correspond to the claimed vapor former, Pipkin teaches a nebulizer formulation wherein a carrier is propylene glycol [0190], a polyol and vapor former of the instant invention. As this is a conventional carrier known in the art, it would have been obvious to use as the carrier of Hazani to achieve predictable results. 
As the specific method steps required by claim 1 are rendered obvious over the combination of Hazani and Pipkin, the method of modified Hazani is interpreted to necessarily result in the claimed ratio 
Regarding claims 14 and 15, Hazani teaches including sweetener (flavorants) in the composition [0145], which one of ordinary skill in the art would appreciate may be added before or after the combining step in modified Hazani. 
Regarding claim 16, Hazani teaches incorporating the aerosol precursor composition within an aerosol delivery device [0027]. 
Regarding claim 17, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Modified Hazani is thereby interpreted to read on the present limitations. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hazani and Pipkin as applied to claim 1 above, and further in view of Williams. 
Hazani teaches a citric acid buffer [0134, 0224] but does not disclose the claimed acids. Williams teaches an e-cigarette wherein a citric acid or succinic acid buffer is used [0059]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use succinic acid as the buffer of modified Hazani to achieve predictable results. See MPEP 2144.06. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hazani and Pipkin as applied to claim 1 above, and further in view of Schaller.
Hazani does not specifically teach the preparing step comprises stirring. Schaller teaches producing an aerosol-forming composition comprises stirring to ensure that the components are . 

Claims 1, 4, 5, 8, 9, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani in view of Novak (US 2014/0253144).
Regarding claims 1, 4, 5, 8, 9, and 11, Hazani teaches a method for preparing an aerosol precursor composition, comprising: preparing an aqueous solution comprising one or more organic acids and nicotine in water [0224]. Hazani does not teach combining the aqueous solution with a vapor former. Hazani teaches a method for preparing an aerosol precursor composition, comprising: preparing a nicotine formulation (aqueous solution) comprising one or more organic acids and nicotine in water [0224]. Hazani teaches including the nicotine formulation within a pharmaceutical composition [0211], which further comprises a carrier [0213]. Hazani thereby teaches combining a carrier with the nicotine formulation (comprising an organic acid and nicotine) to form a pharmaceutical composition. 
As an alternative to the rejection of claim 1 above over Hazani alone, if it is interpreted that the carrier of Hazani does not correspond to the claimed vapor former, Novak teaches including a vapor former such as propylene glycol or glycerin (polyol) to provide for the generation of a visible mainstream aerosol that in many regards resembles the appearance of tobacco smoke [0049]. As Hazani desires to provide a satisfying alternative to traditional cigarette smoking [0008, 0010], it would have been obvious to one of ordinary skill in the art to combine the aqueous solution of Hazani with a vapor former to resemble tobacco smoke as suggested by Novak. As the specific method steps required by claim 1 are rendered obvious over the combination of Hazani and Novak, the method of modified Hazani is interpreted to necessarily result in the claimed ratio of final acid amount to initial acid amount. There is no disclosure in either reference of added heat being used in the preparing or combining steps. The 
Regarding claims 14 and 15, Hazani teaches including sweetener (flavorants) in the composition [0145], which one of ordinary skill in the art would appreciate may be added before or after the combining step in modified Hazani. 
Regarding claim 16, Hazani teaches incorporating the aerosol precursor composition within an aerosol delivery device [0027]. 
Regarding claim 17, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Modified Hazani is thereby interpreted to read on the present limitations. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hazani and Novak as applied to claim 1 above, and further in view of Williams.
Hazani teaches a citric acid buffer [0134, 0224] but does not disclose the claimed acids. Williams teaches an e-cigarette wherein a citric acid or succinic acid buffer is used [0059]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use succinic acid as the buffer of modified Hazani to achieve predictable results. See MPEP 2144.06. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hazani and Novak as applied to claim 1 above, and further in view of Schaller.
Hazani does not specifically teach the preparing step comprises stirring. Schaller teaches producing an aerosol-forming composition comprises stirring to ensure that the components are . 

(2) Response to Argument
Appellant argues ”Disclosure of a first mixture being “included” within another does not necessitate pre- mixing of that first mixture, particularly in the context of Hazani’s pharmaceutical compositions.”. The Examiner disagrees with this assessment, specifically in view of the fact that there is an explicit teaching of pre-mixing of the first mixture [0224]. The Examiner maintains that Hazani does teach the claimed order of steps, contrary to Appellant’s arguments. Hazani teaches preparing a nicotine formulation by combining water, nicotine, and an organic acid [0224], thus forming an aqueous solution. Hazani teaches the nicotine formulation may be included within a pharmaceutical composition [0211], which has additional components such as a carrier (vapor former) [0213]. Including the nicotine formulation (aqueous solution) that has been prepared in paragraph [0224] with a carrier to form a pharmaceutical composition is interpreted to inherently involve combining the prepared aqueous solution with the carrier, thereby reading on the claimed order of steps. The limitation directed to the final amount of acid as a percentage of the given amount will necessarily occur from the same method steps taught by the prior art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
The Examiner appreciates Appellant’s recipe analogy as it further strengthens the reasoning for the rejection. Appellant states “as an analogy, a food recipe may involve a detailed description of a “spice mixture” of two or more spices, and may specify that the spice mixture may be “included in” a particular dish. One would appreciate that such language does not mean that the spices must be first combined and then added to the dish.” However, if in fact it is specifically disclosed in the recipe to prepare a spice mixture by combining the two spices, then the full recipe clearly would involve taking the spice mixture with spices that have first been combined, and including the spice mixture with other ingredients to prepare the particular dish. This is the case in Hazani. Hazani specifically discloses preparing a nicotine formulation by mixing water, nicotine, and an organic acid. Hazani further teaches including the nicotine formulation with a carrier to form a pharmaceutical composition. This indicates that the nicotine formulation is formed by mixing the aforementioned components, and then adding a carrier to the nicotine formulation to form a pharmaceutical composition. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC YAARY/Examiner, Art Unit 1747                                                                                                                                                                                                 
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747   

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                            
                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.